Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yahagi (US 2009/0301872) in view of Hashimoto (JP 2001-098366).
The grounds of rejection contained in the office action mailed September 2, 2021 are incorporated herein. 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Yahagi and Hashimoto as applied to claim 1 above, in view of Nonaka (US 2005/0031484).
The grounds of rejection contained in the office action mailed September 2, 2021 are incorporated herein. 
Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yahagi and Hashimoto as applied to claim 1 above in view of Khang (US 2009/0014318).
The grounds of rejection contained in the office action mailed September 2, 2021 are incorporated herein. 
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Yahagi does not teach carbon or boron in an amount above 10% because it teaches away from such an amount. 
The Examiner disagrees because Yahagi only present a preferred range.  A range above 10% is  taught by the prior art. Yahaghi does not teach away from claim 1 because it discloses that increasing above 10% will cause the resistance to increase and will result in a phase change film with less functionality.  Yahagi does not teach away because it presents an optimized and preferred range for carbon and boron in its sputtering target.  The Examiner takes the position that Yahaghi’s teaching of an amount of carbon or boron “exceeds 10 at. %” reads on “more than 10%”.  
Applicant argues that Hashimoto does not include and is not made with carbon powder or boron powder. 
The Examiner does not agree because Yahagi is cited for this teaching. 
Applicant submits that the present invention is opposite to an unexpected from the teachings of Yahagi because Yahagi directs one to use a ratio of Y/X of 0.1 or less and that exceeding 0.1 will undesirably increase arcing and unwanted particle generation. 
The Examiner disagrees.  Applicant provides evidence in Table 2 of the instant application that supports the prior art’s teaching that particles increase as Y/X increases from 1/10 to 0.5.  Table 2 of Applicant’s specification provides evidence that increased particles are expected as the ratio moves 
Regarding claim 1, Applicant argues that Yahagi states that the generation of arcing and particles will increase when the Y/X ratio exceeds 0.1 and that such an increase is not wanted. Therefore Applicant’s invention is unexpected. 
The Examiner does not agree.  Yahagi practiced and experimented beyond the optimized range recited in their specification.  Therefore any artisan reading Yahagi would be apprised as to the experimental range as well as that determined by Yahagi to be the optimized range and would have the knowledge of the effect that the Y/X ratio would have on particles generated during the sputtering process as a result effective variable.  Yahagi disclosure is in line with Applicant’s invention, therefore Applicant’s invention has expected results.  Table 2 of Applicant’ specification discloses a Y/X to particles relationship that has been previously taught by Yahagi, that particles increase as the ratio of Y/X increases.    Yahagi teaches that the ratio of Y/X greater than 0.1 is well known.  Yahagi does not teach away from a Y/X greater than 0.1, instead it recognizes an optimum range for inhibiting arcing and reducing particles [0031].  Yahagi also teaches the range is a result effective variable.  One would recognize the benefits of tailoring Y/X and would have the knowledge to work with its advantages and disadvantages which are made well known by Yahagi. 
Regarding claim 1, Applicant argues that Yahagi fails to disclose a sputtering target with a relative density of 97.85% or more. 
Yahagi teaches a density of its sputtering target from 6.0-6.2 g/cc.  Applicant only recites a relative density of its sputtering target.  Applicant’s specification does not list an actual density of the sputtering target to make a comparison.   Hashimoto teaches a density of a sputtering target required by claim 1 because it would result in reduced porosity and reduced abnormal discharge during sputtering.   The rejection isn’t conclusory or unsupported because the prior art disclose the claimed density with the advantageous motivation for combination with Yahagi under obviousness inquiry. 
Applicant submits that it would be an error to conclude that the target of Yahagi in view of Hashimoto would have inherently possessed an average deflective strength of 100 MPa or higher as required by claim 1. 
	The Examiner does not agree and does not find a correlation in Applicant’s specification or the prior art between the Y/X ratio and measured deflective strength of the sputtering target.  Yahagi is silent as to the deflective strength that can be obtained. Since Yahagi teaches the materials required by claim 1 are combined in a similar method to that of Applicant’s invention the strength required by Applicant must be inherent to Yahagi.  Applicant’s citations to the specification do not support a connection between the y/x ratio and the deflective strength.  The citation to figure 3 and [0072-0074] are not commensurate in scope with the claimed sputtering target because it only represents a target with a carbon content of 15 atomic %. 
Applicant submits that it would not have been possible that a sputtering target of Yahagi in view of Hashimoto would have inherently possessed a deflective strength of 100 MPa or higher. 
The Examiner does not agree.  Hashimoto is cited for teaching a sputtering target density and the advantages for having such a density.  The Examiner notes Yahagi teaches a sputtering target made 
	 Regarding claim 7, Applicant submits that claim 7 is patentable and non-obvious over Yahagi in view of Hashimoto and Nonaka because one of ordinary skill in the art would not have increased the carbon content above 10 atomic % for any teaching by Khang. 
The Examiner does not agree because claim 1 is not patentable and refers Applicant to the arguments over claim 1 for a reply. 
Regarding claims 7 and 8, Applicant submits that claims 7 and 8 are patentable and non-obvious over Yahagi in view of Hashimoto and Khang because one of ordinary skill in the art would not have increased the carbon content above 10 atomic % for any teaching by Khang. 
The Examiner does not agree because claim 1 is not patentable and refers Applicant to the arguments over claim 1 for a reply. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794